Citation Nr: 1234015	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  94-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to waiver of recovery of an overpayment of disability compensation.

[Claims for service connection for hypothyroidism, temporal lobe epilepsy, hypertension, and an eye disorder to include glaucoma are the subject of separate decision being issued simultaneously]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Senior Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to September 1966.

The case arose from an October 1992 decision by the Committee on Waivers and Compromises (COWC) at the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 1996, the Board of Veterans' Appeals (Board) confirmed the decision denying entitlement to a waiver.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 1998, the Secretary of Veteran's Affairs filed a motion to vacate the Board's decision and remand the case for further action.  The Court granted that motion in August 1998.

In April 1999, the Board remanded the case to the RO for additional development.  In a July 2001 decision the Board again denied the appeal.  Subsequently, in June 2003, the Court issued an order which vacated and remanded the case for further development.  

In January 2004, the Board remanded the case to the RO for additional development.  Subsequently, in a decision issued in January 2011, the Board again denied the Veteran's claim for waiver for recovery of overpayment of disability compensation.  

The Veteran then appealed to the Court.  In September 2011, the Veteran's attorney and the Secretary of Veteran's Affairs submitted a Joint Motion which requested that the Board's decision be vacated and that the matter be remanded.  The Court granted that motion later that month.  The case is now before the Board for further appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained, and the claimant has been adequately notified of the efforts taken to obtain relevant records and of the future action to be taken by VA.  

2.  In May 1981, the Veteran was incarcerated for commission of a felony in November 1980.

3.  The Veteran was divorced in March 1990.  

4.  In May 1992, the RO first received notice that the Veteran had been incarcerated for commission of a felony, and in June 1992 the RO first received notice that he was divorced.

5.  His compensation award was subsequently retroactively reduced creating an overpayment in the amount of $74,669.17.

6.  The Veteran's constitutionality claim has no legal merit. 

7.  The overpayment at issue was not created because of sole VA error.

8.  The RO concluded that the Veteran did not commit fraud, misrepresentation or act in bad faith in the creation of the overpayment.

9.  The Veteran and VA had some fault in the creation of the debt, but the balance of fault rests upon the Veteran for accepting payments to which he knew or reasonably should have known he was not entitled.

10.  Waiver of the assessed overpayment would result in unfair enrichment to the Veteran.

11.  Recovery of the assessed overpayment would not deprive the Veteran of basic necessities.

12.  Denial of waiver would not defeat the purpose of the award of VA benefits.

13.  There is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of disability compensation benefits in the amount of $74,669.17 would not be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

In this case, however, the Board notes that the notice provisions of the VCAA are inapplicable to waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  Nonetheless, the Veteran has been afforded opportunities to present evidence in support of his claim, has been furnished the reasons and bases for the denial of the claim by the RO, and he has been afforded opportunities to respond.  The Board finds that these actions satisfy any duties to notify and assist owed to the appellant in the development of this claim.  Hence, the claim is may properly be considered on the merits.



Background

The record demonstrates that in February 1967 the RO granted entitlement to service connection for the Veteran's diabetes mellitus and that the disorder has been rated as 60 percent disabling since April 1971.  The Veteran was also awarded additional compensation on behalf of a dependent spouse.  

In October 1980 Congress enacted legislation (Public Law 96-385) reducing the amount of compensation available to otherwise qualified veterans during periods of incarceration.  See Pub. L. 96-385, § 504(a), 94 Stat. 1534, 3307, (Oct. 7, 1980).  As a result, incarcerated Veterans are precluded from receiving disability compensation at an amount higher than a 10 percent rate.  

In February 1981 the RO received correspondence from the Veteran authorizing the release of information from his claims file to his lawyers.  A handwritten notation to the correspondence, presumably from a VA benefits counselor, stated documents pertaining to the Veteran's disability had been copied and provided "to assist the attorney in a criminal case involving the [Veteran]."  

In May 1981 the Veteran was incarcerated for commission of a felony (homicide) in November 1980. 

In August 1982 correspondence to the RO, the Veteran requested copies of his service medical records and requested that they be sent "to me at the above address."  The address listed was not his own address at a prison, but instead was his former residential address where his wife apparently still resided.  The correspondence made no mention of his imprisonment.  

In correspondence received by the RO in July 1984 and September 1984, the Veteran requested direct deposit to his bank be canceled and requested his address of record be changed.  The address which he listed as a return address was not his address in prison, but instead was a residence apparently occupied by his mother.  The correspondence made no mention of his imprisonment.  

In July 1991 the RO requested the Veteran provide identifying information for his spouse and dependent children.

In August 1991 the Veteran submitted a statement with information identifying O.M. as his spouse and E. and C. as dependent children.  He also certified the information was correct to the best of his knowledge.  The correspondence made no mention of any divorce.  

In April 1992 the RO received a report from the State of Ohio indicating the Veteran had been incarcerated since May [redacted], 1981.  

In May 1992 the RO notified the Veteran of a proposal to retroactively reduce his payments from July [redacted], 1981, the 61st day of his incarceration.  It was noted that evidence had been received showing he was incarcerated for conviction of a felony committed after October 7, 1980.  It was noted that he was legally precluded from receiving compensation at a rate higher than 10 percent while incarcerated for a felony.  He was informed that his dependents could apply for an apportionment of his benefits while he was incarcerated.

In June 1992 the Veteran, in response to a May 1992 RO request for identifying information for his spouse and dependent children, reported that he had been divorced from O.M. since March 1990.  He also reported his dependent children E. and C. were in the custody of his former spouse O.M.

In correspondence dated in June 1992 the Veteran notified the RO that he intended to appeal the reduction of his VA payments "not on factual averment" but because the act was unconstitutional.  He stated his belief that the legislation violated his equal protection rights in that disparate treatment was provided for Veterans whose crimes were committed before and after October 7, 1980.  For the first time, the Veteran listed his prison address as the return address.  

In a June 1992 statement the Veteran requested entitlement to waiver of overpayment debt due to the circumstances in which it was created and due to financial hardship.

In a June 1992 financial status report the Veteran noted he received a monthly salary of $22.  He listed no monthly expenses, assets, or other debts.  He stated he had been using his VA compensation payments for his personal needs and to help his family, including his children, mother, and former spouse.

In July 1992 the RO notified the Veteran, in essence, that the May 1992 action was a proposal to reduce and not an appealable final determination.  He was informed that a final determination would be based upon the evidence of record and that he may then appeal the decision.

In correspondence to his service representative dated in July 1992 the Veteran stated that he had been assisting his recently widowed mother and that he had living expenses in prison for soap and various hygiene products not provided by the state.  He noted he received income from the state of only $22 per month.  

In a July 1992 statement the Veteran expressed disagreement with the proposal to reduce his compensation payments because he believed the law to be unconstitutional and discriminatory and because VA knew of his incarceration and continued to pay him without notifying him of the law.  He noted that a VA psychiatrist had testified at his trial in March 1981.  He also stated that he had financial obligations despite his incarceration for his recently widowed mother, his dependent children, and his legal debts.

The Veteran reiterated his claim in correspondence to his congressional representative in July 1992. 

In August 1992 the Veteran's award of disability compensation payments were retroactively reduced to 10 percent effective July [redacted], 1981.  It was noted that the additional compensation on behalf of a his wife was retroactively removed effective April 1, 1990.  

In correspondence from VA's Debt Management Center in September 1992 the Veteran was notified that the reduction of his compensation benefits had resulted in the creation of an overpayment in the amount of $74,669.17.

In September 1992 the Veteran submitted correspondence to his congressional representative expressing disagreement with the action to reduce his payments and intent to request a waiver of the debt.  He reiterated his claim that the law was unconstitutional and discriminatory and that VA knew of his incarceration because a VA physician had testified at his trial.  He also disputed the amount of the overpayment created, in essence, because VA had not made an adjustment to reflect the amount of financial support he had provided his dependents.

In September 1992 the RO received a copy of correspondence the Veteran sent to his service representative expressing disagreement with the action to reduce his payments and of his intent to request a waiver of the debt.  He reiterated his claim that the law was unconstitutional and discriminatory, that he was never notified of the law, and that VA knew of his incarceration.  He stated that his former spouse had complete control of his compensation payments until December 1984 or 1985.  

In September 1992 the RO also received a copy of correspondence from the Veteran to his service organization.  In the correspondence, the Veteran stated that he was enclosing copies of his divorce papers, and "I am also enclosing a copy of my letter to the V.A. in New York advising them of my divorce back in 1990."  The Veteran also asked if the representative had "found anything about who notified the V.A. of my incarceration?".  The Board notes that this letter from the Veteran to his representative does not have a copy of the divorce notification letter to which the Veteran referred.  However, it appears to the Board that the Veteran was referring to the letter which later became page 29 of the record on appeal in proceedings before the Court.  That letter bears a date of March 1990, but there is no date stamp indicating when it was received. 

In a September 1992 financial status report the Veteran noted he received a monthly salary of $22 and monthly VA disability payments of $746 and had average monthly expenses of $325 for rent or mortgage payments, $73 for food, $150 for telephone charges, $67 for clothing, $32 for postage, and $22 for personal hygiene items.  He reported assets of $386 cash in bank and $28.22 cash on hand.  He noted an unpaid balance due for legal services of $56,000.  He stated he had been contributing $325 each month to assist his mother with mortgage/space rental payments, that he had purchases to supplement his meals because the institution did not have a diet line for diabetics, that he had to purchase his own shoes, under clothing, and gym wear, and that he had other living expenses for postage, personal hygiene items, and correspondence supplies.  The Veteran also stated that he had provided $2,941 to move his mother to Las Vegas, Nevada, $10,000 for the down payment on her home, $2,200 to his former spouse the past year, and $750 for Christmas gifts for his family in 1991.  

In October 1992 the RO received a copy of the Veteran's divorce decree ordering the dissolution of his marriage to O.M. in March 1990.  

In October 1992 the COWC found there was no evidence of fraud, misrepresentation, or bad faith in the creation of the overpayment but that the Veteran was at fault in not advising VA of his incarceration or his divorce.  Entitlement to waiver was denied.  

In November 1992 the RO received the Veteran's notice of disagreement from that determination.  

A statement of the case was issued in December 1992 which summarized the evidence of record and provided laws and regulations applicable to waiver determinations.  

In his January 1993 substantive appeal the Veteran reported VA had been aware of his pending legal problem in February 1981 but failed to assist him by advising him of the affect of his incarceration upon his compensation payments.  He also stated that he had in fact notified VA of his divorce in 1990.

In April 1993 the RO received a statement from the Veteran noting that he had been contributing to his mother's support, including $300 per month for mortgage payments and from $70 to $200 per month for his portion of her phone bill.

In a January 1994 VA corpus of estate determination it was noted that the Veteran's mother had bank deposits of $40,722 and monthly income of $3,025, including $1,270 from Social Security and $1,755 from dividends and interests.  Her total monthly expenses were reported as $1,551.

In January 1994 the Veteran's mother was notified that her apportionment claim based upon her status as a dependent of the Veteran had been denied.  The correspondence notified her of the right to appeal the determination.  

In correspondence dated in January 1996 the Veteran's child E. reported that although the Veteran had been receiving benefits on her behalf and for her brother C. as dependents, they had not received any support from the Veteran.

In June 1996, the Veteran was issued special shoes from the prison Quartermaster.

In a July 1996 brief in support of the appeal the Veteran's representative asserted that a February 1981 note placed VA on notice of the Veteran's legal difficulties and, in essence, that the overpayment was incurred because of VA error.  It was noted that the Veteran contended the amount of overpayment should be adjusted to reflect the amount that could have been apportioned to his dependent spouse and children. 

In August 1996 the Board noted that the COWC had held that there was no fraud, misrepresentation or bad faith on the Veteran's part in the creation of the overpayment of compensation benefits and concurred with that decision but that the Veteran had been at fault in the creation of the overpayment and that it would not be against equity and good conscience to require repayment of the debt.  The Board found that there was "some fault" on the Veteran's part in the creation of the overpayment in failing to report his change of address to VA following his incarceration in May 1981.  The Board also found that recovery of the overpayment would not seriously impair his ability to meet his necessary living expenses.

In September 1996 the Veteran submitted a motion for reconsideration of the Board's decision and reiterated his prior claims.  

In October 1996 the Veteran submitted an amendment to his reconsideration motion in which he provided his interpretation of the provisions of 38 C.F.R. § 3.665 and as to whether the reduction of his compensation payments had been proper.

In December 1996 the Board denied the Veteran's motion for reconsideration.

In correspondence dated in March 1997 the Veteran's child E. reported that she had received 2 checks from the Veteran in the past 2 months for $50 each and that this was all she had received from him in the past 21 years.

In an August 1998 memorandum decision the Court found the Board had failed to discuss the Veteran's contention that VA should have known of his potential incarceration because a VA doctor had testified at his criminal trial.  The Court also found that the Board had failed to mention a handwritten notation on the Veteran's February 1981 correspondence showing that the Veteran was involved in a criminal trial.  The Court held, therefore, that the Board's rationale for denying the waiver request was inadequate because it was unclear whether the Board had balanced the fault of the debtor against the fault of VA in the creation of the overpayment.  

In a January 1999 statement the Veteran reported that his present monthly salary was only $20 and that his expenses included $3.00 medical co-payments per treatment, medication, personal hygiene products, clothing, and foot wear.  In support of his claim he submitted a copy of a commissary price list with highlighted annotation of the products he presumably purchased regularly.  

In April 1999 the Board remanded the case to the RO for additional development.  It was noted that the RO should consider whether VA had notice or constructive notice of the Veteran's legal situation such as to amount to sole VA error in the creation of the overpayment and that the RO should investigate whether the Veteran was properly notified at the time that he was awarded compensation, or thereafter, of the need to notify VA of any change in his status or his address likely to affect the payment of his compensation benefits.  

The Board noted that the Court's statement that "[t]he Court trusts that the RO will consider all relevant apportionment rights in its decision" implied unresolved apportionment claims were inextricably intertwined with the issue of entitlement to waiver.  The Court had noted that the Board had referred the issues of apportionment for the Veteran's children while he was incarcerated to the RO for appropriate action but had not referred the issue of apportionment as it affected his spouse (prior to his divorce).  In addition, the Secretary's motion for remand had stated that the Board's referral action was "appropriate with respect to benefits payable subsequent to 1992, but that it ignored the [veteran]'s argument that he should be granted a waiver of that amount of his benefits that could have been apportioned to his wife and children between 1981 and 1992." 

In April 2000 the COWC affirmed the previous decision denying entitlement to waiver of overpayment.  A supplemental statement of the case was issued which summarized the evidence of record and VA action and provided reference to pertinent laws and regulations.  The COWC deferred consideration of the constitutionality issue raised by the Veteran, summarized the Veteran's contentions, and found that after weighing all of the elements in this case that collection of the debt would not be against the principles of equity and good conscience.

In correspondence dated in April 2000 the Veteran's child C. reported that he had not received support from the Veteran during the time the Veteran had been receiving benefits on his behalf. 

In an October 2000 statement the Veteran provided a response to the April 2000 supplemental statement of the case.  He reiterated his claims and expressed disagreement with the finding that VA had not been placed on notice in 1981 of his potential criminal conviction and incarceration.  

In correspondence dated in June 2000 the Veteran's child E. reiterated her prior statements that she had had not received any support from the Veteran during the 20 years he had been in prison.

In July 2001 the Board found that there was no legal merit to the Veteran's constitutionality claim, that the calculation of the amount of overpayment created was proper, and that the Veteran was not entitled to a waiver of the debt.  The Board held that although there was some fault on the part of both the Veteran and the VA in the creation of the debt, that factor was outweighed by unjust enrichment of the Veteran.  It was also noted that undue financial hardship would not result from the recovery of overpayment, and collection of the debt would not defeat the purpose of paying benefits.

In a June 2003 decision the Court found that as the Veteran provided no legal support for his argument that 38 U.S.C. § 5313 was unconstitutional, the Court did not need to address it.  The Court further found that the Board failed to address the Veteran's specific assertions that he must purchase food from the prison commissary to supplement his diet because of his diabetes and that he purchased personal hygiene supplies.  It was also noted that the Board failed to identify specifically any of the purpose(s) or objective(s) of compensation benefits.

In November 2003, the Veteran reiterated his belief that 38 U.S.C. § 5313 is unconstitutional.  He also mentioned that he was required to pay a medical co-payment of $3.00 almost every time he had to get medical or dental treatment.  He asserted that he was required to purchase personal hygiene products, laundry soap powder, typewriter ribbons and paper, embossed first class envelopes, some medications, and clothing.  His state pay was $20, and he received financial assistance from his mother and brother.

In January 2004 the Board remanded the case to the RO for additional development.  It was noted that the RO should obtain additional information regarding the Veteran's special dietary and personal hygiene expenses.  The RO was also requested to obtain specific information concerning any dietary accommodations provided by the prison to diabetic inmates, prison policies regarding medical care and any applicable charges, and the extent to which inmates were required to provide for their own personal hygiene supplies.

In September 2003, the Veteran complained to prison officials that he had been given peanut butter and jelly sandwiches for both breakfast and lunch when he had to attend an off-site medical appointment.  An official from prison medical said that the Veteran could eat the sandwiches.  The Veteran said that another person at medical had advised him that he should not eat peanut butter and jelly three times in a day.

In November 2003, the Veteran complained to prison officials that the Quartermaster did not have a sufficient inventory of clothes.  He mentioned that the quality of the replacement underwear, t-shirts, and socks had deteriorated.  He asserted that it had been over a year since he had received underwear, a pillowcase, sheets, and a washcloth.  Prison officials responded in December 2003 that the Quartermaster had been attempting to increase his inventory, and clothing items had been on order since July and November 2003.  It was noted that there was an ample supply of washcloths, and more sheets and pillowcases would be ordered.  The Veteran was told to see the Quartermaster for new or replacement clothing items.

In December 2003, the Veteran remarked that VA Form 21-8764 now includes a notice that benefits would be reduced upon incarceration in a Federal, State or local penal institution in excess of 60 days for a conviction of a felony.  He reiterated his belief that the law was unconstitutional.

The Veteran stated in February 2004 that he was required to purchase his own laundry soap and dryer sheets.  He mentioned that the state supplied one free letter per week, and he had to purchase additional stationary supplies and postage.  He could make copies for five cents per copy.  He had to buy his typewriter and ribbons from a state-approved vendor, and vitamins and over-the-counter medications had to be purchased at the commissary.  He said he purchased shampoo, bars of soap, deodorant, toothpaste, denture brushes, effergrip paste, denture cleanser tabs, mouthwash, shaving products, and shower shoes.  He stated that he purchased food products to supplement his inconsistent diet.  He remarked that while the prison had a "diet line" for medical inmates, he was served mostly carbohydrates.  Diabetics received peanut butter and graham crackers for an evening snack every day with a piece of fruit.

A copy of the Veteran's commissary orders dated August 2003 shows that the Veteran had purchased, among other things, greeting cards, stamps, soap, Diet Pepsi, Sierra Mist, deodorant, aspirin, toothpaste, denture cleaner, pinto beans, granola, rice, popcorn, Slim Jims, peanut M&M's, Snickers, vitamins, effergrip, tea, chocolate, honey graham crackers, shoe inserts, soup, ketchup, Hershey's, Tootsie Pops, ramen, Milk of Magnesia, antifungal cream, hydrocortisone cream, Nestle Crunch, cappuccinos, and cookies.  The Veteran also submitted 28 medical co-pay receipts which spanned a period of over five years.

In August 2004, the Veteran clarified that when medical scheduled him to see the nurse or doctor for his diabetes or epilepsy, he was not charged a co-payment.  However, when he went to medical/dental for other reasons, he was charged a co-payment.  He mentioned that in addition to tuna fish, salmon, soup, beans, cereals, and tea, he purchased candy at the commissary to counter insulin reactions which he had frequently while exercising.  

In May 2005, the Veteran purchased a pair of New Balance shoes.

A prison release-of-responsibility form from February 2006 reveals that against the advice of medical personnel, the Veteran refused a diet card and calorie restriction.

The Veteran reiterated in June 2006 that his state pay was $20 per month; all other funds were obtained from his mother and brother.  He mentioned that recently his sister had sent him typewriter ribbons, paper, and a watch battery.  He remarked that while the prison has a "diet line," it seemed that one diet fit all.  He said that he was required to purchase soap powder and dryer sheets, embossed stamped envelopes, typing and writing paper, pens, greeting cards, typewriter ribbons, vitamins and over-the-counter medications, shampoo, bars of soap, deodorant, shaving cream, razors, toothbrush, toothpaste, effergrip paste, denture cleaner, mouthwash, and food for when the institution was in lock-down.  He reminded the RO of his medical co-pays and said that he was responsible for purchasing his own recreation clothing and bathrobe.

A copy of the prison health care policy received in July 2006 shows that inmates were charged a $3.00 co-pay for medical treatment, unless specifically exempted.  Indigent inmates were exempted from co-pays.  Inmates were considered indigent if, during the 30 days immediately preceding a request for health care, the inmate had earned or received less than $9.00; and, if the inmate's account balance had not exceeded $9.00 at any time during the 30 days immediately preceding the request.  Additionally, when a department employee or contract worker ordered or required medical treatment on an inmate, including follow-up appointments initiated by medical staff, no co-pay was charged.  Non-chargeable visits also included treatment of chronic disease during regularly scheduled chronic care clinic and appointments.

In July 2006, a healthcare administrator from the prison indicated that the Veteran's prison sentence was 15 years to life.  She wrote that the Veteran was provided with three American Diabetes Association-approved (ADA) meals per day and a snack to take with him after dinner.  She stated inmates were required to purchase their personal hygiene supplies from the commissary.

A prison release-of-responsibility form from September 2006 reveals that against the advice of medical personnel, the Veteran refused a blood glucose monitoring check.

In October 2006, the Veteran remarked essentially that until 2003, VA had not been informing Veterans that their benefits would be reduced upon incarceration in a prison.  He felt that as he was not entirely at fault, he should not be held responsible for the entire overpayment.  He said that Morris v. Derwinski, 1 Vet. App. 171 (1991) could not bind the Veteran to a presumption of knowledge.  He said that the quantity and quality of food served at the prison had declined and that the "diet line" was not really a diet line.  He indicated that his state pay of $20 per month was not sufficient to pay for all of his needs, and he said that if he needed medical treatment but could not pay the co-payment, the co-payment would be deducted from his next month's pay until the balance owed was paid in full.

A prison release of responsibility form from March 2007 shows that against the advice of medical personnel, the Veteran refused a diet.

A prison nutrition consult from August 2008 reveals that the Veteran was educated about diet policy and healthy meal patterns.  He was given a diet order for a regular ADA diet and a snack.

In December 2009, a records management supervisor indicated that the Veteran had no anticipated date of release.  His next parole board hearing was scheduled for February 2012.  It was noted that the institution accommodated all dietary needs of inmates, such as special menus for diabetics and kosher meals.  It was further noted that medical care was available 24-hours per day to all inmates without restriction, and the medical co-pay was only required of those inmates who could afford it.  Finally, it was noted that for those inmates who could not afford to buy personal hygiene items, such as soap, toothpaste, and clothing, the state would provide those items.

In January 2010, the Veteran provided additional receipts from the prison commissary which show that he had purchased, among other items, envelopes, denture adhesive, toothbrush, coffee, cheese, peas, soap, salmon, oatmeal, granola bars, popcorn, cinnamon roll pastries, snack mix, potato chips, ramen, rice, cookies, summer sausage, jelly beans, cough drops, hot sauce, shampoo, cheese spread, and soft drinks.  He submitted a statement from prison medical indicating that Milk of Magnesia, Motrin, Tylenol, cough syrup, vitamins, lotions, lip balm, soaps, Claritin, and Colace were to be purchased in the commissary.

In a January 2010 financial status report the Veteran noted he received a monthly salary of $20, monthly VA disability payments of $6, and monthly payments of $120 from his mother and brother.  He indicated he had average monthly expenses of $90 for food, $10.60 for over-the-counter medication, $29 for personal hygiene items, $10.40 for envelopes, $3 for copies, and $3 for additional postage.  He reported assets of $465.75 cash on hand.  He remarked that the money in his inmate account was used for additional expenses, such as shoes, clothing, and unexpected expenses.

A July 2009 letter from the prison reflects that the institution was implementing a two-a-day meal service schedule on weekends and state-recognized holidays.  It was noted that inmates who were insulin dependent or on other diets would be provided an appropriate morning snack bag through the medical department to ensure their diet needs were met.

In August 2009, the Veteran asserted that the prison did not accommodate all dietary needs of inmates, as he felt that diabetics were served the same exact meals as the general population.  He remarked that with the instituting of a brunch on weekends instead of separate breakfast and lunch, there was too much food for any diabetic to eat at one time without raising his blood sugar to an unacceptable level.  He said that the morning snack bag provided to diabetics on the weekends consisted of a peanut butter and jelly sandwich with an apple.  He said that most meals consisted of too many carbohydrates, and the vegetables were overcooked.  He remarked that he did not eat onions, and most of the recipes called for onions.  He indicated that as he was not considered an indigent inmate, he had to pay co-pays for medical treatment and for personal hygiene supplies.

Constitutionality Claim

The Board notes that previous determinations during the course of this appeal have deferred consideration of the Veteran's claim that Public Law 96-385 was unconstitutional and discriminatory; however, in Saunders v. Brown, 4 Vet. App. 320, 326 (1993), the Court noted that "[a]dministrative agencies are entitled to pass on constitutional claims but they are not required to do so." (quoting Plaquemines Port v. Federal Maritime Comm'n, 838 F.2d 536, 544 (D.C. Cir. 1988)).  See also Suttman v. Brown, 5 Vet. App. 127, 139 (1993) (Court noted the "Board is free to express an opinion on the appellant's constitutional claim").

The Board notes that the United States Court of Appeals for the Federal Circuit has held that there is a strong presumption of constitutionality attending laws providing for governmental payment of monetary benefits.  See Talon v. Brown, 999 F.2d 514 (Fed. Cir. 1993) cert. Denied, 510 U.S. 1028, 126 L. Ed. 2d 601, 114 S. Ct. 643 (1993).

The Board also notes that the Court addressed a similar constitutional matter in Latham v. Brown, 4 Vet. App. 265 (1993).  In that case, the appellant was denied VA pension benefits because he was incarcerated.  See 38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666.  The Court noted that "in order to demonstrate a constitutional violation, appellant must show that the classification is arbitrary or does not bear any rational relationship to a legitimate government interest."  Latham, 4 Vet .App. at 267.  The Court reviewed the legislative history and concluded that the statute and regulation cited above did not violate the Fifth Amendment of the Constitution. 

The Court identified legislative reports which indicated that Congress believed persons who were incarcerated and were therefore already charges of the public did not require additional monetary benefits.  In addition, the Court noted that the legislative history indicated a purpose of the legislation was "to prevent prisoners from being able to purchase contraband, particularly narcotics."  Id. at 268.

As the statute and regulation applicable to this case (38 U.S.C.A. §  5313; 38 C.F.R. § 3.665) are similar to the provisions upheld by the Court in Latham, the Board finds that there is no legal merit to the Veteran's constitutionality claim.

Propriety of the Amount of Overpayment Created

The Veteran and his service representative contend that the overpayment in this case resulted because of VA error in failing to act upon information concerning the Veteran's involvement in a criminal action or in failing to notify him of Public Law 96-385.  

The Board notes an adjustment may be warranted when the overpayment involved sole administrative error in which a claimant neither had knowledge of nor should have been aware of an erroneous award.  Further, neither the claimant's actions nor failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & Supp. 2010); 38 C.F.R. § 3.500(b)(1) (2010). 

VA law provides that persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the [r]ebullitions or of the hardship resulting from innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).

The Veteran has asserted that Morris cannot bind him to the presumption of knowledge.  However, he has provided no legal reasons why Morris does not bind him to the presumption of knowledge.  The Board notes that Morris has not been overturned, and thus the legal principle enumerated in Morris is controlling in this matter.

In this case, the Board finds the evidence of record demonstrates a possible lack of diligence of the VA benefits counselor in February 1981 and, based upon the Veteran's report, of the VA physician who presumably testified at his criminal trial.  The Board notes, however, that while the February 1981 handwritten notation is indicative of some level of knowledge of a pending criminal action it does not demonstrate actual knowledge of a felony conviction and incarceration.  In fact, the record shows the Veteran was not convicted and incarcerated for his crime until May 1981-over three months after the February 1981 handwritten notation was created.  

While this possible lack of diligence may be considered in the balance of fault, the Board finds it does not demonstrate sole VA error.  The Board notes that Public Law 96-385 and the implementing laws and regulations did not create a duty requiring VA notify veterans individually of the new law.  However, as noted above, the Veteran is charged with knowledge of federal statutes and lawfully promulgated agency regulations regardless of actual knowledge.  Therefore, the Board must conclude that he had knowledge of or should have been aware of the erroneous award and that the overpayment created was not solely due to VA administrative error.  See Morris, 1 Vet. App. at 265.

Moreover, the Board notes that the Veteran's act of repeatedly sending correspondence to the VA using return addresses other than his own prison return address strongly suggests that he was aware that his benefits might be reduced if the VA became aware that he had been incarcerated.  The Board also notes that the Veteran's statements to his representative seeking to determine the identity of the person who notified the VA of his incarceration is consistent with the attitude of a person who had desired to keep information from VA due to knowledge that it would reduce benefits.  

The Board also finds the Veteran submitted inaccurate information as to the present state of his relationship to O.M. in an August 1991 statement.  The Board notes that there is no indication prior to June 1992 that any notice of the divorce was received by VA.  The earliest reference in the claims file to the supposed notice of his divorce which the Veteran claims to have submitted to VA in March 1990 is the reference to the document in a letter from the Veteran to his representative dated in September 1992.  His claim of having submitted notice to the VA immediately after the divorce is not credible.  The Board notes that the copy of the supposed divorce notice letter (referred to in the Joint Motion as page 29 of the record before the Court) 29) which bears the date March 1990 does not reflect any date mark indicating that it was received by VA on that date.  The Board notes that it would be inconsistent for the Veteran to have notified the VA in March 1990 that he had been divorced, and then later list a wife in the status of dependents form which he submitted in August 1991.  A much more likely scenario in the Board's opinion is that the Veteran never submitted notice of the divorce to VA in March 1990, and his August 1991 statement listing his ex-wife as his wife was an attempt to continue to receive dependent benefits.  The Board also notes that the Veteran's credibility is greatly reduced due to his status as a convicted felon.  Moreover, interest in the outcome of a proceeding may affect the credibility of testimony.   See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds, therefore, that Veteran is solely responsible for any overpayment that resulted because of failure to provide timely notice that he had been divorced.  

In reaching the foregoing conclusion that the Veteran did not provide timely notice of his divorce to VA, the Board has considered factors set forth in the Joint Motion dated in September 2011.  The Joint Motion referenced a previous motion by the Secretary in August 1996 which mentioned the letter dated March 1990 notifying VA of his divorce.  A Memorandum Decision issued by the Court in August 1998 which granted the Secretary's Motion summarized the facts of the case and stated that the appellant informed VA, in a March 1990 letter, that he had obtained a divorce from his wife that same month.  The Board notes, however, that neither the Secretary's motion nor the Court's Memorandum Decision made any specific finding as to the date that the March 1990 letter was submitted or received by to the VA.  Accordingly, the Board is not precluded from making a finding that the letter which bears the date March 1990 was not actually submitted to VA until much later.  As noted above, the Board finds no evidence of the existence of such a letter prior to the date in February 1992 when the Veteran's representative forwarded a letter from the Veteran to the RO.   

In addition, although the Veteran claims that the amount of overpayment should be adjusted by a hypothetical retroactive apportionment equal to the amount that could have been paid to his dependents, the Board finds no basis in law or fact whereby an adjustment for retroactive apportionment may be applied.  See generally, 38 C.F.R. § 3.665 (2011).  Therefore, based upon the evidence of record, the Board must conclude that the disability compensation overpayment in the amount of $74,669.17 was properly created.


Entitlement to Waiver

VA law provides that recovery of overpayments of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a) (2011).  The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2011).

The COWC has determined that the overpayment created did not result from fraud, misrepresentation or bad faith on the Veteran's part, any of which would constitute a legal bar to granting the requested waiver.  See 38 U.S.C.A. § 5302.  The Board will not override that determination; however, before recovery of indebtedness can be waived it must also be shown that it would be against the principles of equity and good conscience to require the Veteran to repay the debt to the government.  38 C.F.R. §§ 1.963, 1.965.

In this case, the Board notes the evidence of record is indicative of a possible lack of diligence of the VA benefits counselor in February 1981 and, based upon the Veteran's report, of the VA physician who presumably testified at his criminal trial.  It is reasonable to assume that these VA employees had some knowledge of the criminal action against the Veteran; however, it is questionable that they had any actual knowledge of his felony conviction and incarceration.  The Board finds that applying all reasonable doubt in the Veteran's favor that this assumed lack of diligence demonstrates some, but not all, VA fault in the creation of the debt.  See Jordan v. Brown, 10 Vet. App. 171, 174 (1997) (while VA may have been on constructive notice that widow had remarried and that further investigation might have averted an overpayment, such VA error did not excuse the continued acceptance of dependency and indemnity compensation payments where widow was in receipt of rules governing payment of such compensation); see also Cullen v. Brown, 5 Vet. App. 510, 512 (1993) (VA more at fault than Veteran in creation of overpayment where record shows that RO received copy of Veteran's divorce judgment a month after it was granted but took no action until seven years later).  It should again be noted that the Board has rejected the Veteran's contention that he submitted a notice to VA of his divorce any time prior to June 1992.   

The Board also notes that the evidence does not show the Veteran was notified of    the affect of incarceration on his receipt of compensation payments prior to May 1992 or that he ever notified VA of his incarceration.  The Board finds, however, as noted above, that Public Law 96-385 and the implementing laws and regulations did not create a duty requiring VA notify veterans individually of the new law and that the Veteran, as a person dealing with the government, was charged with knowledge of federal statutes and lawfully promulgated agency regulations regardless of actual knowledge or innocent ignorance.  See Morris, 1 Vet. App. at 265.  Moreover, as discussed above, the Veteran's action of using return addresses of his wife and mother rather than his own prison return address when corresponding with VA suggests that he was attempting to prevent VA from learning of his incarceration.  This is significant evidence that he had knowledge that he was receiving a benefit that to which he was not entitled.  Therefore, the Board finds that the fault on the part of VA is outweighed by the Veteran's fault in receiving benefits to which he knew or reasonably should have known he was not entitled.  

The Board notes, however, that balance of fault is but one of the factors for consideration in determining entitlement to waiver.  Although the Veteran claims he was not unjustly enriched because he used the funds he received to support his dependents, the record shows that his children have reported he did not provide any funds toward their support during his incarceration and that his mother had independent financial means and was not dependent upon him for her support.  Therefore, the Board finds that waiver of recovery would constitute unjust enrichment by creating an unfair gain to the Veteran because he would be allowed to retain funds to which he was not entitled.

The Board further finds the Veteran's claim that undue financial hardship would result from the recovery of overpayment is not persuasive.  Although the Veteran reported that the approximately $20 per month he received from the state was insufficient to provide for his expenses for items not provided by the state, the evidence of record does not demonstrate that collection of the amount of indebtedness would deprive him of basic necessities.  The Board notes that, according to prison policy as reviewed above, the Veteran could be completely indigent and still receive basic necessities from the prison commissary and still receive medical and dental treatment.

The Veteran has specifically alleged that he must purchase food from the prison commissary to supplement his diet because of his diabetes.  He has stated that the prison meals have too many carbohydrates, and he is being fed too much peanut butter.  However, in July 2006, a prison healthcare official remarked that the Veteran was provided with three American Diabetes Association-approved (ADA) meals per day and a snack to take with him after dinner.  In December 2009, a prison official indicated that the institution accommodated all dietary needs of inmates, such as special menus for diabetics and kosher meals.  The Board notes that in February 2006, September 2006, and March 2007, the Veteran went against prison medical advice and refused treatment and a diet card for his diabetes.  The Board finds that the statements from the prison officials outweigh the Veteran's contentions, as the meals provided by the prison are approved by the ADA, and it does not appear that the Veteran has had the diabetic dietary training that members of the ADA have.  Although the Veteran may not like the food options provided by the prison, the weight of the evidence indicates that he is not required to purchase food from the prison commissary to supplement his diet because of his diabetes.

The Board finds the Veteran's assertion that financial hardship will result at some point in the future when he is released from prison unpersuasive.  There is no evidence indicating the Veteran will soon be released from prison and upon his release he will receive his compensation payments at the full amount.  The possibility of future financial hardship is too tenuous and speculative for consideration.  While the Veteran may have additional expenses during his incarceration and perhaps after his release, the evidence he provided in support of this claim does not demonstrate undue financial hardship.  The Board further finds that management of his present monthly income, exclusive of VA compensation, will allow for the purchase of the additional items the Veteran reported were not provided by the state.

The Board also finds that collection of the debt would not defeat the purpose of paying benefits by nullifying the objective for which the benefits were intended.  Concerning the purpose of paying benefits, 38 C.F.R. § 4.1 (2011) indicates that the Rating Schedule is intended "to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Additionally, a purpose of the VA compensation system is to make up for impairment of a Veteran's earning capacity resulting from disabilities incurred in military service.  Here, the Veteran is an inmate in prison as a result of conviction for a homicide.  As a prison inmate, he has lost his earning capacity, and there is no reason to believe that he could be earning more money in prison if not for the impairment due to his service-connected diabetes.  The recovery of the indebtedness would not defeat the purpose of the VA compensation program because the Veteran would only be repaying an amount that he was previously overpaid.  Moreover, not recouping this overpayment would result in unjust enrichment because he, in effect, would get to keep money that he was never rightly due.

There is no indication that reliance on the overpaid benefits resulted in the Veteran's relinquishment of a valuable right or the incurrence of a legal obligation.  For example, there is no indication that the Veteran took out a large loan in expectation of receiving ongoing VA benefits.  Therefore, based on the evidence of record, the Board finds recovery of the overpayment would not be against the principles of equity and good conscience. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the Board finds the preponderance of the evidence is against the claim for entitlement to waiver of the assessed overpayment.



ORDER

Entitlement to waiver of recovery of an overpayment of disability compensation is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


